                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Glenn Michael Moccia, Jr.,       )
                                 )
                     Plaintiff,  )
                                 )                  Civil Action No. 6:18-cv-2718-BHH
v.                               )
                                 )
Laurens County Detention Center, )                                ORDER
Solicitor Jim Todd, and Judge    )
Frank Addy, Jr.                  )
                                 )
                     Defendants. )
________________________________)

         This matter is before the Court upon Plaintiff’s pro se complaint filed pursuant to 42

U.S.C. § 1983.       In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States Magistrate Judge for

preliminary determinations. On October 16, 2018, Magistrate Judge Jacquelyn D. Austin

issued a report and recommendation (“Report”) outlining the issues and recommending that

the Court dismiss this action without prejudice and without issuance and service of process.

In her Report, the Magistrate Judge found that Defendant Laurens County Detention

Center is not a “person” amenable to suit pursuant to § 1983; that Laurens County

Detention Center is also entitled to Eleventh Amendment immunity; that Solicitor Jim Todd

is entitled to prosecutorial immunity; that Judge Frank Addy, Jr. is entitled to absolute

judicial immunity; and that the Younger abstention doctrine applies to this case due to a

pending state court criminal prosecution against Plaintiff. Attached to the Magistrate

Judge’s Report was a notice advising Plaintiff of his right to file written objections to the

Report within fourteen days of being served with a copy. To date, no objections have been

filed.
       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

Plaintiff has failed to allege a plausible § 1983 claim.

       Accordingly, the Court adopts the Magistrate Judge’s Report (ECF No. 9) and

incorporates it herein, and the Court dismisses this action without prejudice and without

issuance and service of process.

       IT IS SO ORDERED.
                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge
November 5, 2018
Charleston, South Carolina


                                                2
